         Case 6:18-cv-06941-EAW Document 33 Filed 02/26/21 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


    DAVID MAIRENA BLANDON,

               Petitioner,                               DECISION AND ORDER

         v.                                              6:18-CV-06941 EAW

    MONTY WILKINSON, Acting Attorney
    General1, et al.,

               Respondents.



                                     BACKGROUND

        Petitioner David Mairena Blandon (“Petitioner”), formerly a civil immigration

detainee at the Buffalo Federal Detention Facility in Batavia, New York, filed a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, seeking release or, in the

alternative, a bond hearing, on the basis that his detention violated his constitutional right

to due process. (Dkt. 1). The Court issued a Decision and Order on October 28, 2019 (the

“October 28th D&O”), finding that Petitioner was entitled to an individualized bond

hearing at which the government bore the burden of proving by clear and convincing

evidence that Petitioner posed either a risk of flight or a danger to the community. (Dkt.

7). Judgment was entered on October 30, 2019. (Dkt. 8).



1
       Monty Wilkinson became Acting Attorney General of the United States on January
20, 2021, and has been automatically substituted as a respondent pursuant to Federal Rule
of Civil Procedure 25(d). The Clerk of Court is instructed to modify the caption
accordingly.
                                            -1-
        Case 6:18-cv-06941-EAW Document 33 Filed 02/26/21 Page 2 of 12




       Petitioner’s Court-ordered bond hearing was held on November 1, 2019. (Dkt.

13-3). On November 5, 2019, the immigration judge (“IJ”) issued a written decision

denying Petitioner’s release on bond. (Dkt. 13-4).

       Petitioner filed a motion to enforce the Court’s Judgment on November 25, 2019,

which Respondents opposed. (Dkt. 10; Dkt. 15). Respondents filed a notice of appeal in

the instant action on December 26, 2019. (Dkt. 19). On January 22, 2020, the Court

entered a Decision and Order granting Petitioner’s motion to enforce to the extent that the

Court ordered Respondents to provide Petitioner with a new bond hearing consistent with

the procedures set forth by the Court. (Dkt. 23). The Court did not grant Petitioner’s

request for release. (Id. at 18-19). A second bond hearing was held on January 27, 2020,

and the IJ issued a written order on February 6, 2020, again denying Petitioner’s request

for bond. (Dkt. 24).

       Petitioner was removed from the United States on March 18, 2020. (Dkt. 30 at 4).

On April 6, 2020, the Second Circuit issued an Order and Mandate granting Respondents’

request to voluntarily dismiss their appeal. (Dkt. 25).

       On May 5, 2020, Petitioner filed an application pursuant to the Equal Access to

Justice Act, 28 U.S.C. § 2412(d) (“EAJA”), seeking an award of attorney’s fees. (Dkt. 26).

Respondents filed opposition papers on May 26, 2020. (Dkt. 28). Petitioner filed a letter

reply on May 26, 2020. (Dkt. 31).2



2
        Local Rule of Civil Procedure 7(a)(1) provides that “[a] moving party who intends
to file and serve reply papers must so state in the notice of motion.” Petitioner’s notice of
motion (Dkt. 26) contained no such statement, and so Petitioner was not entitled to file a
                                            -2-
        Case 6:18-cv-06941-EAW Document 33 Filed 02/26/21 Page 3 of 12




       For the reasons set forth below, the Court denies Petitioner’s motion for fees under

the EAJA.

                                       DISCUSSION

I.     Legal Standard

       As the Second Circuit has explained:

       The [EAJA] provides that “a court shall award to a prevailing party . . . fees
       and other expenses . . . incurred by that party in any civil action (other than
       cases sounding in tort), including proceedings for judicial review of agency
       action, brought by or against the United States . . . unless the court finds that
       the position of the United States was substantially justified or that special
       circumstances make an award unjust.”

Vincent v. Comm’r of Soc. Sec., 651 F.3d 299, 302-03 (2d Cir. 2011) (quoting 28 U.S.C.

§ 2412(d)(1)(A)). “Thus, under the EAJA, eligibility for a fee award in any civil action

requires: (1) that the claimant be a prevailing party; (2) that the Government’s position was

not substantially justified; [and] (3) that no special circumstances make an award unjust.”

Gomez-Beleno v. Holder, 644 F.3d 139, 144 (2d Cir. 2011) (quotations omitted).

II.    Petitioner is Not Entitled to a Fee Award

       Respondents oppose Petitioner’s fee application on several grounds. As a threshold

matter, Respondents assert that the application is untimely. Respondents further argue that

Petitioner is not a prevailing party and that the government’s position was substantially

justified. Finally, Respondents argue that in the event the Court determines that a fee award

is warranted, it should not grant the amount requested by Petitioner. For the reasons



reply. Nonetheless, the Court has exercised its discretion to excuse compliance with the
Local Rules and considered Petitioner’s reply in deciding the motion for fees.

                                             -3-
        Case 6:18-cv-06941-EAW Document 33 Filed 02/26/21 Page 4 of 12




discussed below, the Court rejects Respondents’ threshold contention that the application

is untimely. However, the Court agrees with Respondents that the government’s position

was substantially justified and that the requirements for an award of fees under the EAJA

are accordingly not met. The Court therefore need not and does not reach Respondents’

remaining arguments.

       A.     Timeliness

       The EAJA requires that fee applications be made “within thirty days of final

judgment in the action[.]” 28 U.S.C. § 2412(d)(1)(B). The statute further provides that

“‘final judgment’ means a judgment that is final and not appealable, and includes an order

of settlement.” Id. § 2412(d)(2)(G).

       The timeliness dispute in this case arises from the fact that Petitioner is not seeking

any fees related to the filing and determination of his original petition. (See Dkt. 27 at 6

(explaining that Petitioner “represented himself pro se during the merits phase of the

litigation, so he does not seek fees associated with that period of time.”)). Instead,

Petitioner’s fee application relates to the litigation of his motion to enforce. Respondents

take the position that the “judgment” at issue is therefore the January 22nd D&O, wherein

the Court granted in part the motion to enforce, and that it became “final” on March 23,

2020, when it could no longer be appealed. (See Dkt. 30 at 5). However, Petitioner argues

that the relevant “judgment” is the Judgment entered on October 30, 2019, which did not

become “final” until April 6, 2020, when the Second Circuit issued its Order and Mandate

disposing of Respondents’ appeal. (Dkt. 31 at 2).



                                            -4-
        Case 6:18-cv-06941-EAW Document 33 Filed 02/26/21 Page 5 of 12




       The parties have not cited any case law dealing with a factual scenario similar to the

one present in this case. However, in its own research, the Court reviewed the Eleventh

Circuit case of Singleton v. Apfel, 231 F.3d 853 (11th Cir. 2000), which it finds instructive.

In Singleton, three plaintiffs had filed a putative class action suit challenging a policy of

the Commissioner of Social Security. Id. at 854. The Commissioner moved to dismiss the

claims of the named plaintiffs for lack of jurisdiction. Id. The district court granted the

motion as to the two other plaintiffs but denied it as to the appealing plaintiff. Id. The

Commissioner then filed an answer in which he informed the district court that the policy

at issue had been reversed and that the change was retroactive and would accordingly apply

to the appealing plaintiff. Id. at 854-55. In October 1996, the district court remanded the

appealing plaintiff’s individual claim to the agency and found that the putative class action

was moot. Id. at 855.

       The appealing plaintiff then filed an appeal, but she “did not contest the remand of

her individual claim.” Id. The Eleventh Circuit affirmed the district court’s judgment on

January 6, 1998. Id. On May 6, 1998, the appealing plaintiff filed a motion for attorney’s

fees pursuant to the EAJA. Id. The district court found that the motion was untimely,

because the order remanding the appealing plaintiff’s claim had not been challenged on

appeal and had thus become final 90 days after entry. Id. The district court relied on the

“collateral order doctrine,” which recognizes that there are “a small class of judicial

decisions which could be classified as ‘collateral orders’ because they ‘finally determine

claims of right separable from, and collateral to, rights asserted in the action.’” Id. at 856

(quoting Cohen v. Beneficial Industrial Loan Corporation, 337 U.S. 541, 546 (1949)).

                                            -5-
        Case 6:18-cv-06941-EAW Document 33 Filed 02/26/21 Page 6 of 12




       On appeal, the Eleventh Circuit considered as a matter of first impression “whether

the collateral order doctrine may be applied to require an interlocutory EAJA fee

application” and concluded that it could not. Id. The Singleton court explained that “the

collateral order doctrine is permissive, not mandatory,” and that just because the appealing

plaintiff “could have filed her EAJA claim at the time the district court ordered the remand

of her personal claim,” she was not required to do so, because “final judgment” was not

rendered until her appeal was concluded. Id. at 856-57.

       The Court agrees with the reasoning in Singleton and applies it here. While

Petitioner arguably could have sought EAJA fees related to the granting of his motion to

enforce after the time to appeal the January 22nd D&O expired, he was not required to do

so, because Respondents’ appeal of the Judgment was still pending. The time for filing an

EAJA application runs from “final judgment,” and the Supreme Court has held that “final

judgment” means “a judgment rendered by a court that terminates the civil action for which

EAJA fees may be received.” Melkonyan v. Sullivan, 501 U.S. 89, 96 (1991); see also Al-

Harbi v. I.N.S., 284 F.3d 1080, 1084 (9th Cir. 2002) (holding that “final judgment” as

defined in the EAJA “designat[es] the date on which a party’s case has met its final demise,

such that there is no longer any possibility that the district court’s judgment is open to

attack”). The Judgment in this case did not become final until after Respondents’ appeal

was resolved, and so Petitioner’s fee application is timely.

       B.     The Government’s Position was Substantially Justified

       The Court can award attorney’s fees under the EAJA only if the government’s

position was not substantially justified. The government “bears the burden of showing that

                                            -6-
        Case 6:18-cv-06941-EAW Document 33 Filed 02/26/21 Page 7 of 12




[its] position was ‘substantially justified,’ which the Supreme Court has construed to mean

‘justified to a degree that could satisfy a reasonable person.’” Ericksson v. Comm’r of Soc.

Sec., 557 F.3d 79, 81 (2d Cir. 2009) (quoting Pierce v. Underwood, 487 U.S. 552, 565

(1988)). In other words, a position is substantially justified “if a reasonable person could

think it correct, that is, if it has a reasonable basis in law and fact.” Pierce, 487 U.S. at 565

n.2. “When assessing the ‘position of the United States,’ [the Court] reviews both ‘the

position taken by the United States in the civil action, [and] the action or failure to act by

the agency upon which the civil action is based.’” Ericksson, 557 F.3d at 82 (quoting 28

U.S.C. § 2412(d)(2)(D)).

       The Second Circuit has expressly instructed that, in assessing the reasonableness of

the government’s position, “a court should not perform separate evaluations of the

Government’s position at each stage of the proceedings.” United States v. $19,047.00 in

U.S. Currency, 95 F.3d 248, 251 (2d Cir. 1996). Instead, “only one threshold determination

for the entire civil action is to be made.” Id. (citation omitted); see also Comm’r, I.N.S. v.

Jean, 496 U.S. 154, 159 (1990) (“Subsection (d)(1)(A) refers to an award of fees ‘in any

civil action’ without any reference to separate parts of the litigation, such as discovery

requests, fees, or appeals. The reference to ‘the position of the United States’ in the singular

also suggests that the court need make only one finding about the justification of that

position.”). A district court’s determination of whether the government’s position was

substantially justified is reviewable “only for an abuse of discretion.” Commodity Futures

Trading Comm’n v. Dunn, 169 F.3d 785, 786 (2d Cir. 1999) (citation omitted).



                                              -7-
        Case 6:18-cv-06941-EAW Document 33 Filed 02/26/21 Page 8 of 12




       Here, considering the matter as a whole, the Court finds that the government’s

position was substantially justified. As the Court explained in its October 28th D&O,

Petitioner was provided with a bond hearing by DHS on May 7, 2018—however, because

Petitioner’s removal order had become administratively final on April 9, 2018, the IJ

concluded that he lacked jurisdiction to set bond. (Dkt. 7 at 3). This position was not

unreasonable; 8 U.S.C. § 1231(a) requires that an individual be detained for the 90-day

period after his order of removal becomes final. Further, the position taken by the

government in opposing the petition—namely, that Petitioner had failed to exhaust his

administrative remedies prior to commencing this action (see Dkt. 7 at 8)—had a

reasonable basis in fact and law. Petitioner had not requested a new bond hearing after he

was granted a stay of removal by the Second Circuit (which changed the basis for his

detention from § 1231(a) to 8 U.S.C. § 1226(a)), and exhaustion of administrative remedies

in this context “is generally required as a prudential matter” (Dkt. 7 at 8 (citation omitted)).

The fact that the Court ultimately found that an exception to this prudential requirement

applied does not render the government’s position unreasonable.

       Turning to the motion to enforce, the Court did find that the IJ’s conduct of the bond

hearing failed to comport with the requirements of due process. However, the Court’s

determination in that regard turned on its conclusion that the evidence relied on by the IJ

was insufficient to satisfy the clear and convincing evidence standard that the Court had

imposed. (Dkt. 23 at 12-13). In particular, the Court determined that Petitioner’s criminal

convictions for manslaughter in the first degree and criminal possession of a weapon in the

fourth degree, which were based on conduct from 2013, were insufficiently recent to

                                             -8-
        Case 6:18-cv-06941-EAW Document 33 Filed 02/26/21 Page 9 of 12




establish dangerousness by clear and convincing evidence, and noted that the IJ had failed

to cite any evidence presented by the government in making an alternative finding as to

risk of flight. (Id. at 13-14). The Court further noted that the IJ had not considered whether

there were less restrictive alternatives to detention and criticized the IJ for declining to

grant an adjournment of the bond hearing that Petitioner’s counsel had requested, thereby

resulting in the exclusion of evidence that Petitioner had sought to present. (Id. at 14-17).

       Although it is a close question, the Court concludes that a reasonable person could

have thought the IJ’s determination comported with this Court’s decision. In particular,

the Court notes that while the mere fact of a criminal conviction does not satisfy the clear

and convincing evidence standard, an IJ can find dangerousness based on past criminal

convictions where he appropriately considers “the circumstances of Petitioner’s offense.”

Arana v. Barr, No. 19-CIV-7924 PGG DCF, 2020 WL 2094098, at *9 (S.D.N.Y. May 1,

2020) (IJ permissibly found dangerousness by clear and convincing evidence based on

1996 DWI conviction and 2016 arson conviction where, with respect to the latter

conviction, “Petitioner had – in an effort to kill himself – started a fire in his bedroom, and

thereby placed other occupants of the residence in danger”). Here, a reasonable person

could have thought as a matter of fact that the circumstances of Petitioner’s criminal

convictions—namely, that in 2013 he had engaged in a fight with the victim before

stabbing him with a knife (see Dkt. 16 at 4-5)—supported a finding of dangerousness by

clear and convincing evidence. Further, the IJ’s decision contains some discussion of the

circumstances of Petitioner’s conviction, including the IJ’s acknowledgement that

Petitioner claimed he was acting in self-defense. (Dkt. 13-4 at 6). While the Court

                                             -9-
       Case 6:18-cv-06941-EAW Document 33 Filed 02/26/21 Page 10 of 12




ultimately concluded that the IJ’s decision did not reflect adequate consideration of the

circumstances of Petitioner’s conviction to support a finding of dangerousness by clear and

convincing evidence, a reasonable person could have thought otherwise, and thus could

have thought that the IJ had satisfied the requirements set forth by this Court. As another

judge in this District has explained, the “precise requirements [to satisfy the clear and

convincing standard] in a given proceeding may vary.” Enoh v. Sessions, No. 16-CV-

85(LJV), 2017 WL 2080278, at *8 (W.D.N.Y. May 15, 2017); cf. $19,047.00 in U.S.

Currency, 95 F.3d at 252 (finding district court appropriately found that government’s

position was substantially justified even after finding a Fourth Amendment violation based

on lack of voluntary consent to search, because “[i]nquiries into voluntariness are by their

nature fact-based, subjective, and in many cases, finely-tuned”).

       As to the IJ’s failure to consider alternatives to detention, this Court’s October 28th

D&O did not contain an express instruction to do so, and the government was specifically

ordered to provide a bond hearing “consistent with the procedures outlined” therein. (Dkt.

7 at 10-11). The IJ thus could have reasonably concluded that he was not specifically

required to include such a discussion in his decision denying bond. Moreover, while the

Court criticized the IJ for having denied Petitioner’s request for a continuance (and

accordingly having declined to consider evidence that Petitioner had not proffered in

advance of the bond hearing), the Court further noted that the IJ has “broad discretion when

calendaring matters and deciding what evidence to consider.” (Dkt. 23 at 17-18). A

reasonable IJ could have thought that the decision to deny the requested continuance fell

within the scope of that broad discretion. Accordingly, while the IJ did not comply with

                                            - 10 -
       Case 6:18-cv-06941-EAW Document 33 Filed 02/26/21 Page 11 of 12




this Court’s instructions, his behavior was not “sufficiently unreasonable by itself to render

the entire Government position not ‘substantially justified.’” $19,047.00 in U.S. Currency,

95 F.3d at 252.

       Finally, the Court finds that the government’s positions with respect to the motion

to enforce were substantially justified. The government argued in opposition to the motion

to enforce that Petitioner had failed to exhaust his administrative remedies, that his

arguments constituted an inappropriate direct challenge to the IJ’s assessment of the

evidence, that the IJ had comported with the Court’s October 28th D&O, and that the Court

should in any event not order immediate release but should remand the matter to the IJ.

(Dkt. 15). All of these arguments were grounded in fact and law—indeed, the Court

ultimately agreed with Respondents that immediate release was not the appropriate

remedy.

       For all these reasons, the Court finds that the government’s position, when

appropriately considered as a whole, was substantially justified. An award of attorney’s

fees under the EAJA is accordingly not permissible, and the Court need not reach the

remaining arguments made by Respondents.

                                      CONCLUSION

       For the foregoing reasons, Petitioner’s motion for attorney’s fees pursuant to the

EAJA (Dkt. 26) is denied.




                                            - 11 -
      Case 6:18-cv-06941-EAW Document 33 Filed 02/26/21 Page 12 of 12




      SO ORDERED.


                                            ________________________________
                                            ELIZABETH A. WOLFORD
                                            United States District Judge
Dated: February 26, 2021
       Rochester, New York




                                   - 12 -
